Citation Nr: 9926002	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-01 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which determined that the veteran 
was not competent to handle disbursement of VA funds.


FINDING OF FACT

As a result of totally disabling schizoaffective disorder, 
also diagnosed as post-traumatic stress disorder (PTSD), the 
veteran lacks the mental capacity to contract or to manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.353 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in a light most favorable to 
this claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Therefore, no further development is required to comply with 
the duty to assist the veteran in establishing his claim.  
See 38 U.S.C.A. § 5107(a) (West 1991).
The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. 
§ 3.353 (1998), which provides that a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

VA rating agencies have sole authority to make official 
determinations of competency and incompetency for purposes of 
disbursement of VA benefits.  38 C.F.R. § 3.353(b)(1).  When 
a veteran is rated incompetent, a Veterans Service Officer 
(VSO) will be notified, and the VSO will develop information 
as to the veteran's social, economic, and industrial 
adjustment, and appoint (or recommend appointment of) a 
fiduciary.  38 C.F.R. § 3.353(b)(2).  If the VSO develops 
evidence indicating that the veteran may be capable of 
administering the funds payable without limitation, that 
evidence will be referred to the RO with a statement of the 
VSO's findings.  The RO will consider that evidence, along 
with all other evidence of record, to determine whether the 
finding of incompetency should remain in effect.  If 
necessary, reexamination may be requested.  38 C.F.R. 
§ 3.353(b)(3).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

A review of the record reveals that while there is some 
medical evidence that weighs in favor of competency, the 
overwhelming weight of the evidence is against such a 
finding.  Most significantly, is the recent report of a VA 
examiner, dated in December 1998, in which the examiner 
opined that the veteran should be considered incompetent.  
The Board finds that that opinion is consistent with the 
medical evidence of record, as set forth below.

Initially, the Board finds that the veteran was properly 
accorded due process in this appeal.  In that regard, the 
regulations provide that when an incompetency determination 
is proposed, the beneficiary will be notified of the proposed 
action and the right to a hearing.  38 C.F.R. § 3.353(e).  In 
the present case, the record reveals that in a May 1997 
rating decision, the RO made a proposed finding of 
incompetency.  That proposal was based on evidence that 
included an April 1997 VA hospitalization report, in which 
the treating physician opined that the veteran was considered 
incompetent for VA purposes, as he was filing for bankruptcy 
and did not appear to be able to handle his money.  In lieu 
of the proposed finding of incompetency, in a May 1997 
letter, the RO notified the veteran of the proposed finding, 
as well as his right to a hearing.  The RO also notified the 
veteran that they were forwarding a copy of that letter to 
the veteran's representative.  Thus, the RO also satisfied 
the requirements of 38 C.F.R. § 3.353(b)(2).  

The veteran and his representative were notified in the May 
1997 letter that if no additional evidence was received 
within 60 days, the RO would make a decision on the issue of 
proposed incompetency based on the evidence of record.  It 
does not appear that any additional evidence was associated 
with the veteran's claims file during that 60 day period, and 
in an August 1997 rating decision, the RO made a finding that 
the veteran was not competent to handle disbursement of 
funds.  

Following the August 1997 rating decision, the record 
contains a VA Form 21-592, Request for Appointment of a 
Fiduciary, Custodian or Guardian, dated in September 1997.  
In December 1997, a legal custodian was appointed to receive 
the veteran's VA benefits, on his behalf.  The veteran 
disagreed with both the finding of incompetency, and the 
appointment of a fiduciary to manage his financial affairs, 
and he initiated this appeal.  

The veteran is presently service-connected for schizophrenic 
reaction, also diagnosed as post-traumatic stress disorder, 
rated as 100 percent disabling, effective from October 1988.  

In February 1998, the veteran appeared at a hearing and 
provided testimony in support of his appeal.  He indicated 
that he had not filed for bankruptcy, although he was seeing 
an attorney about it.  He stated that prior to being 
appointed a fiduciary, he paid his own bills in a timely 
manner.  He further stated that he had not been hospitalized 
since April 1997, although he had monthly treatment on an 
outpatient basis.  He indicated that he went to the hospital 
in April 1997 because the VA had been late in sending him his 
medication.  The veteran described a situation in which he 
bought a car that he could not afford, which was taken from 
him and sold.  The veteran's representative argued that the 
treating physician's statement from the April 1997 
hospitalization was hasty, and based on limited knowledge of 
the veteran's history.  The representative also suggested 
that another medical examination would clarify the issue.

Subsequent to the foregoing hearing, it appears that in 
October 1998, the veteran was hospitalized in a VA hospital 
for approximately one week.  The discharge diagnosis was 
PTSD.  That examination was silent as to either a finding of 
competency or incompetency. 

In December 1998, the veteran underwent a VA examination and 
was diagnosed with schizoaffective disorder, and 
posttraumatic stress disorder.  The examiner indicated that 
the veteran's insight and judgment appeared impaired.  For 
example, when the veteran was asked to identify certain basic 
expenses, he described wanting to take a show-girl to Las 
Vegas to gamble.  The veteran also reported past episodes in 
which he became violent, or used funds inappropriately.  It 
was also noted that the veteran had houses foreclosed in the 
past because of nonpayment.  The examiner opined that for VA 
purposes, the veteran should be considered incompetent.  The 
examiner included in his list of reasons for such a 
conclusion the fact that the veteran has episodes of loss of 
control and a history of impulsive behavior.  In short, the 
examiner stated that the veteran appeared to be at a high 
risk for exploitation, and due to the severity of his mental 
illness, he recommended that the veteran continue to be 
deemed incompetent for VA purposes. 

The Board notes that prior to the April 1997 VA 
hospitalization, the veteran had been hospitalized on several 
other occasions for schizoaffective disorder.  Some of those 
periods of hospitalization include the following dates:  May 
1994; January 1995; May 1996; November 1996; and January 
1997.  In each of those hospitalization reports, the veteran 
was noted to be competent for VA purposes.  It was not until 
the April 1997 VA hospitalization, in which the veteran was 
described as incompetent for VA purposes.  

The Board notes that at the time of the April 1997 VA 
hospitalization, the veteran complained that he had run out 
of his medication three days earlier.  The veteran reiterated 
that fact in his February 1998 hearing testimony.  
Nevertheless, in December 1998, the veteran was afforded a VA 
examination and was still deemed incompetent for VA purposes.  
The examiner in the December 1998 examination appears to have 
reviewed the veteran's medical and social history.  Further, 
the examiner commented that while the veteran was taking his 
medication, his Global Assessment of Functioning Score would 
be in the range of 50 to 55.  However, without the 
medication, his score would be significantly reduced.  
 
In light of all the evidence of record, particularly the more 
recent medical evidence, the Board finds that the evidence 
supports a finding of incompetency.  In that regard, the 
Board notes that although the medical evidence prior to April 
1997 indicates that the veteran was competent, the subsequent 
evidence, particularly the December 1998 VA examination, 
supports incompetency.

It is the Board's duty as the fact-finder to assess the 
credibility of evidence.  Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992).  Further, the Board determines the 
credibility and weight to attach to a medical opinion.  
Struck v. Brown, 9 Vet. App. 145, 154-55 (1996).  In the 
present case, the Board finds that the weight of the more 
recent medical evidence supports a finding that the veteran 
is not competent to handle his own affairs and finances 
without limitation.  In support of this conclusion, the Board 
reiterates the opinions of the examining physicians from the 
April 1997 VA hospitalization, and the December 1998 VA 
examination report.  The Board finds that these opinions in 
favor of incompetency outweigh any presumption in favor of 
competency.  See 38 C.F.R. § 3.353(d).  In conclusion, the 
Board finds that the medical evidence shows that the veteran 
lacks the mental capacity to contract or manage his own 
affairs, including disbursement of funds without limitation, 
and thus the Board finds that the veteran is not competent 
for VA purposes.  

In reaching the foregoing conclusion, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

The veteran is incompetent for VA purposes, and his appeal is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

